Citation Nr: 1002291	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to Dependency and Indemnification Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318. 

2. Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the time of his death, the Veteran was receiving 
service-connected benefits for traumatic arthritis of the 
right elbow, residual of gunshot wound, rated as 30 percent 
disabling from November 1946; gunshot wound to the left 
chest, severe, Muscle Group XXI, rated as 20 percent 
disabling from April 1946; residuals of old empyema of the 
left chest, evaluated as 20 percent disabling from April 
1946; and moderate disability of Muscle Group XVII due to 
high explosive wound, evaluated as 20 percent disabling from 
April 1946.

2. The Veteran was not rated as totally disabled at any time 
prior to his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009). However, the Board 
notes that the Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
wholly dependent on interpretation of the relevant VA 
statutes and regulations. Thus, as no reasonable possibility 
exists that any further factual development would assist in 
substantiating the claim, should any deficiencies of VCAA 
notice or assistance exist, they are rendered moot. See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of 
law, no further development under the VCAA is necessary.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (where the operation of law is dispositive, the appeal 
must be terminated because there is no entitlement under the 
law to the benefit sought).

II. Analysis

The appellant has made a claim of entitlement to DIC benefits 
in accordance with the provisions of 38 U.S.C.A. § 1318.  
Under this statute, the VA shall pay benefits to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the Veteran's death were service 
connected. 38 U.S.C.A. § 1318(a). Such a deceased veteran 
includes one who dies, not as the result of his own willful 
misconduct, and who was in receipt of or was entitled to 
receive VA compensation at the time of death for a service- 
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty.

In this case, the evidence shows that at the time of his 
death, the Veteran was receiving service-connected benefits 
for traumatic arthritis of the right elbow, residual of 
gunshot wound, rated as 30 percent disabling from November 
1946; gunshot wound to the left chest, severe, Muscle Group 
XXI, rated as 20 percent disabling from April 1946; residuals 
of old empyema of the left chest, evaluated as 20 percent 
disabling from April 1946; and moderate disability of Muscle 
Group XVII due to high explosive wound, evaluated as 20 
percent disabling from April 1946.  His combined disability 
rating from April 1946 was 60 percent.  The last rating 
decision issued with regard to the Veteran's service-
connected disabilities was issued in June 1959.  No changes 
to the Veteran's compensation occurred after that date.  
Thus, the Veteran was not rated as totally disabled at any 
time prior to death.  As a result, the appellant does not 
meet the minimum requirements to receive DIC benefits under 
38 U.S.C.A. § 1318.  The law is dispositive of the issue; 
and, therefore, the claim must be denied.  Sabonis at 430.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

Although aware of the delay that will result, the Board finds 
it necessary to remand this case.  Specifically, the Board 
observes that, subsequent to certification, the appellant 
submitted a large number of treatment records for the Veteran 
from various private hospitals.  Among them are detailed 
records related to the Veteran's initial diagnosis of lung 
cancer and his death.  The appellant has not waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may not properly consider such 
evidence in rendering its decision, and remands the case to 
the AOJ for further adjudication after review of these 
records.

Moreover, although a VA opinion was obtained in April 2006 
with respect to a relationship between the Veteran's service-
connected lung disability and his lung cancer, this physician 
did not have benefit of the aforementioned records.  
Therefore, the Board concludes that another VA opinion should 
be obtained with respect to this claim.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request another VA opinion with respect 
to whether the Veteran's death is 
related to his military service or a 
service-connected disability.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the record and any 
other medical literature as 
appropriate, the examiner should 
respond to the following:

Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the Veteran's 
death was causally or 
etiologically related to a 
service-connected disability or 
directly to his military service?  
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claim should be readjudicated, to 
include all evidence received since the 
November 2006 statement of the case.  
If the claim remains denied, the 
appellant and her representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


